Citation Nr: 0624341	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-03 190A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a left shoulder 
disability. 

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability and from 
an October 2002 rating decision that denied service 
connection for left shoulder and left knee disabilities.  The 
veteran testified before the Board sitting at the RO in May 
2006. 

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is not related to service or any aspect thereof. 

2.  The veteran's degenerative joint disease of the left 
shoulder is not related to service or any aspect thereof. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112 
(West  2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for a left shoulder 
spine disability have not been met.  38 U.S.C.A. § 1101, 
1110, 1112 (West  2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, January 2005, 
and April 2006; rating decisions in July 2002 and October 
2002; statements of the case in October 2002 and February 
2004; and a supplemental statement of the case in July 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2005 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that the disabilities on appeal were 
incurred in service as a result of his duties as a heavy 
construction equipment operator and his participation in 
intramural sports.  He also contends that his left knee 
disability is secondary to his service-connected right knee 
and left ankle disabilities. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Chronic diseases, including 
arthritis, may also be presumed to be service connected if 
the disease became manifest to a degree of 10 percent or more 
within one year of discharge.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.307.


In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In his May 2006 hearing, the veteran stated that he 
participated in intramural sports for eight years in the 
Navy.  The sports included full contact football and fast-
pitch softball.  The veteran stated that on some occasions he 
received pre-game injections.  In addition, his primary job 
as a Navy Seabee was operating heavy tracked construction 
equipment, although he also had a tour of duty as a guard in 
a correctional facility.  Service personnel records and news 
articles submitted by the veteran supported his recreational 
and occupational experiences.  Following military retirement 
in 1989, the veteran worked for 10 years as a prison 
corrections officer.  

Degenerative Disc Disease of the Cervical Spine

The veteran's April 1969 enlistment medical history showed no 
pre-service back conditions.  Subsequent physical 
examinations in January 1972, October 1976, April 1977, May 
1980, October 1982, August 1988, February 1989, and March 
1989 were all silent on any injury or disease of the spine.  
In February 1970, the veteran sought treatment for a stiff 
neck.  He stated that for several weeks his neck was stiff 
until he "cracked" it up to six times per day.  The 
examiner found no restriction of motion, muscle spasms, or 
neurological pathology, and X-rays showed no bone or joint 
pathology.  He was advised to stop "cracking" his neck.  In 
March 1981, the veteran sought treatment for cervical pain.  
The examiner noted muscle spasms and prescribed moist heat.  
In both cases, there were no entries regarding pre-game 
injections or any treatment for recreational or occupational 
injuries. 

In April 2002, a private physician examined the veteran and 
reviewed a March 2002 X-ray.  He noted the veteran's report 
of symptoms of chronic neck pain and upper extremity 
dysthesias dating back five years but with no reported 
traumatic events.  He diagnosed severe, advanced degenerative 
disc disease at C5 to C7 with stenosis.  A specialist's 
review of a subsequent magnetic resonance image confirmed the 
diagnosis.  In a May 2002 follow-up examination, the private 
physician noted that the veteran's disease was advanced and 
at multiple levels so that the pain could not be attributed 
to a particular segment.  In an August 2002 letter, the 
physician stated that the cause was multifactorial, citing 
risk factors of age, heredity, and cigarette smoking.  The 
physician estimated the onset of the disease process between 
10 and 20 years earlier, or between 1982 and 1992.  The 
records showed several subsequent courses of epidural 
injections in July 2002, and November 2003 through February 
2004 including a course for the lumbar spine as part of a 
pain management plan.  In an April 2004 letter, the veteran's 
pain management physician stated that the veteran's 
degenerative disc disease "...is thought to be caused by 
continued injury to the spine as is common in contact sports, 
which [the veteran] was involved in when younger."  He did 
not note a personal review of the veteran's service medical 
records.  

In July 2003, a VA examiner reviewed the entire claims file 
including service medical records.  He confirmed the 
diagnosis of degenerative disc disease.  In January 2005, a 
VA examiner also reviewed the entire claims file including 
the July 2003 examination.  She noted one 1981 complaint in 
service and no further complaints until 1997, five years 
before the first diagnosis.  She stated that to connect the 
veteran's current spinal condition to events in service would 
be speculative.  

The Board concludes that the veteran has advanced 
degenerative disc disease but that the disease first 
manifested many years after service and was not related to 
the veteran's recreational or occupational activities in 
service.  The Board recognizes that the veteran participated 
in aggressive contact sports for a portion of his military 
service and that some of his military duties generally were 
physically demanding.  However, the two in-service back 
complaints were eleven years apart and resulted in no 
significant treatment or follow-up.  There was no recorded 
evidence of injections or other treatment associated with 
sporting events.  The Board also notes that every physical 
examination showed normal spinal conditions including 
examinations for reenlistment, officer selection, explosive 
transport driver, and Department of Transportation driver 
qualification.  

The veteran's private physician related the disease to 
"continued injury to the spine as is common in contact 
sports" without noting a review of the service medical 
treatment history that showed no specific complaints, 
significant treatment, or restriction of duty due to a sports 
or occupational spinal injury.  The physician did not comment 
on any other risk factors shown in the records such as 
smoking, weight, or the veteran's post-service occupation or 
recreation.  

The Board places greater weight on the January 2005 opinion 
of a VA examiner who reviewed the entire record and stated 
that a causational relationship between general participation 
in contact sports and the onset of degenerative disc disease 
decades later would be speculative. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current degenerative disc disease of the 
cervical spine first manifested many years after service and 
is not related to his active service or any incident therein.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability 

The veteran's service medical records show that he sought 
treatment on two occasions for left shoulder pain.  In May 
1977, an examiner noted a slight tenderness over the AC joint 
and diagnosed bursitis.  Treatment was one week in a sling 
and anti-inflammatory medication.  In April 1979, and 
examiner noted the same symptoms, diagnosed muscle pain, and 
prescribed medication.  Neither examiner noted any sports or 
occupational injury.  There were no X-rays and no follow-up 
examination or treatment.  There were no entries regarding 
injections of medications prior to sports events.  None of 
the physical examinations during the veteran's military 
career cited above contained any notation of a left shoulder 
injury or chronic condition. 

In September 1998, the veteran sought treatment for severe 
left shoulder pain with no relief from anti-inflammatory 
injections.  A magnetic resonance image of the veteran's left 
shoulder showed advanced AC joint osteoarthritis with 
pronounced hypertrophic joint callus and a possible glenoid 
labral tear.  In October 1998, the veteran underwent 
arthroscopic surgery in which some tissue was debrided but no 
tear was identified.   In February 2002, a VA examiner 
reviewed concurrent X-rays and noted degenerative changes at 
the AC joint of the shoulders and indications of the previous 
arthroscopic procedure.  

In July 2003, a VA examiner reviewed the entire claims file 
including the service medical records.  He noted that the 
veteran continued to experience pain and a locking sensation 
on movement.  The examiner confirmed the earlier diagnosis by 
X-ray.  In January 2005, a VA examiner also reviewed the 
entire claims file including the July 2003 examination.  
After noting the single 1977 treatment for bursitis and the 
next diagnosis and treatment in 1998, she concluded that 
the degenerative joint disease of the left shoulder was 
likely unrelated to military service. 

The Board concludes that the veteran has degenerative joint 
disease of the left shoulder but that the disease first 
manifested many years after service and was not related to 
the veteran's recreational or occupational activities in 
service.  The two in-service complaints were two years apart 
and resulted in no significant treatment, follow-up, or 
restriction of duties.  There was no recorded evidence of 
injections or other treatment associated with sports.  There 
were no notations of any specific injuries or chronic 
conditions in any treatment records or periodic examinations 
in service.  There is no medical evidence to show a 
relationship of the veteran's current left shoulder condition 
and any aspect of service including general participation in 
contact sports or occupational activities. 

Therefore, the weight of the credible evidence demonstrates 
that the veteran's current degenerative joint disease of the 
left shoulder first manifested many years after service and 
is not related to his active service or any incident therein.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied. 

Service connection for a left shoulder disability is denied. 


REMAND

In the opinion of the Board, additional development of the 
issue of service connection for a left knee disability is 
necessary.  The veteran's contentions and service medical 
history cited above are applicable to a left knee disability.  
The Board notes that the veteran was granted service 
connection for right knee and left ankle disabilities. 

Service medical records are silent for any injury or chronic 
condition of the left knee.  The veteran underwent 
arthroscopic surgery on his left knee in May 1996 and 
September 1997 in part to correct an anterior crucial 
ligament tear caused by a recent injury.  In July 2003, a VA 
examiner confirmed X-ray indications of previous surgery.  In 
January 2005, a VA examiner reviewed the entire claims file.  
She noted that the veteran had numerous complaints in service 
regarding his right knee but no complaints regarding the left 
knee.  She concluded that the veteran's left knee disability 
was unlikely related to military service. 

In his May 2006 hearing, the veteran stated that he placed 
more weight on his left knee while favoring his service-
connected right knee and left ankle.  There is no medical 
opinion of record that addresses a possible secondary service 
connection. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  Provide the examiner with 
the entire claims file.  Request that the 
examiner note this review and provide an 
opinion whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran's left knee 
condition is due to or is aggravated by 
his right knee or left ankle 
disabilities.  

2.  Then, readjudicate the claim for 
service connection for a left knee 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


